                         Case 3:17-cv-05659-WHA Document 514 Filed 06/05/19 Page 1 of 1

                                              I   RELL          & MANELLA                         LLP
                                                      A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                          INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE O F THE STARS, SUITE 900              840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                                TELEPHONE (949) 760-0991
    LO S AN GELES, CA 90067- 4276
     TEL EPHONE (310) 277- 1010              N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760-5200
      FACSIMILE (310) 203- 7199                                                                                   WEBSITE:     w ww . irel l .c om

                                                                                                                      WRITER'S DIRECT
                                                                                                                   TELEPHONE ( 949) 760 -5110
                                                                                                                        KWang@irell.com


                                                                   June 5, 2019

          Honorable Thomas S. Hixson
          U.S. Magistrate Judge

                     Re:          Finjan, Inc. v. Juniper Networks, Inc.,
                                  Case No. 3:17-cv-05659-WHA (N.D. Cal.)

          Dear Judge Hixon:
                 Juniper Networks, Inc. (“Juniper”) writes in response to the Court’s Order on June 4, 2019
          (Dkt. No. 511) ordering Juniper to provide the time-stamped deposition transcript of Khurram Islah,
          which is attached as Exhibit 1. The highlighting on Exhibit 1 was not part of the original transcript,
          but has been provided as an aid to the Court to show the time Finjan used on the record, which
          excludes breaks and any time when the witness was being examined by Juniper’s counsel. The
          highlighted portions are the times that were not counted against Finjan.

                                                                    Respectfully submitted,

                                                                     /s/ Kevin Wang
                                                                    Kevin X. Wang
                                                                    IRELL & MANELLA LLP
                                                                    Attorneys for Defendant
                                                                    Juniper Networks, Inc.




          10688279                                                          -1-
